Citation Nr: 0101655	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected blepharoconjunctivitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954 and from February 1954 to May 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision of the RO.  

The Board notes that the veteran has also asserted claims of 
service connection for glaucoma, for which he has previously 
been denied, and blindness in the left eye due to exposure to 
high octane fuel.  

As these claims have not been developed for appellate review, 
they are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected blepharoconjunctivitis is 
not shown to be manifested by active symptoms or identifiable 
residuals.  



CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
evaluation for the service-connected blepharoconjunctivitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.84a 
including Diagnostic Code 6018 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either 38 U.S.C.A. § 5107(a) (1999) or the 
Veterans Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected blepharoconjunctivitis is 
currently evaluated as noncompensably disabling under the 
provisions of 38 C.F.R. § 4.84a including Diagnostic Code 
6018, for conjunctivitis, other, chronic.  Under Diagnostic 
Code 6018, conjunctivitis which is healed is to be rated on 
residuals, if there are no residuals a noncompensable rating 
is assigned.  A 10 percent evaluation is warranted for active 
conjunctivitis with objective symptoms.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018.  

The veteran was most recently afforded a VA eye examination 
in November 1998 when he complained of decreased vision in 
the left eye since 1985.  In addition, the veteran was noted 
to have been diagnosed as having glaucoma in 1978.  

An ocular examination revealed best-corrected visual acuity 
as 20/40 -2 on the right, and light perception vision on the 
left.  Best intraocular pressure was by applanation of 14 
mmHg in both eyes.  Ocular adnexa was unremarkable.  The 
veteran was orthophoric in both distance and near vision.  
Pupils were 3 mm and reactive in the right eye, but 2 mm 
poorly reactive in the left eye.  Slit lamp examination 
showed 2+ yellow-green nuclear sclerotic cataracts, 
bilaterally, left greater than right.  Funduscopic 
examination revealed a 0.5 cup-to-disc ratio on the right and 
a 0.8 cup-to-disc ratio on the left.  Macular vessels were 
normal, bilaterally.  

The final diagnoses included:  advanced primary open-angle 
glaucoma, bilateral, left greater than right; and visually 
significant nuclear sclerotic cataracts, bilateral, left 
greater than right.  

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected 
blepharoconjunctivitis does not warrant a compensable 
disability rating.  

Significantly, the veteran has not submitted any clinical 
records that substantiate his assertions that he is suffering 
from active conjunctivitis or identifiable residuals thereof.  
Furthermore, most recent VA examination in November 1998 was 
pertinent only for findings of glaucoma and cataracts.   

Hence, the Board finds that the preponderance of the evidence 
is against the claim for an increased (compensable) rating 
for the service-connected blepharoconjunctivitis; there are 
no objective findings to substantiate that the veteran's 
disability is currently active or that there are identifiable 
residuals sufficient to warrant the assignment of a 10 
percent evaluation under the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6018.  



ORDER

An increased (compensable) rating for the service-connected 
blepharoconjunctivitis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

